Citation Nr: 0929210	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  02-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to May 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2005, the Board denied the Veteran's claim.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2007, the 
Court granted a joint motion of the parties, vacated the 
Board's decision and remanded the case to the Board for 
action consistent with the joint motion.  

In July 2007, the Board again denied the Veteran's claim, and 
the Veteran again appealed this decision to the Court.  In 
September 2008, the Court granted another joint motion of the 
parties, vacated the Board's July 2007 decision and remanded 
the case to the Board for action consistent with the 
September 2008 joint motion.  The case has been returned to 
the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2008 joint motion, the parties agree that 
the Board, in its July 2007 decision, failed to comply with 
the Court's February 2007 Order and accompanying joint 
motion, which in effect, directed the Board to ensure 
compliance with its July 2004 remand directives and VA's duty 
to assist the Veteran.  The parties also agree that the Board 
failed to provide an adequate statement of reasons and bases 
for its decision on appeal.



In its July 2004 remand, the Board instructed the RO to make 
arrangements to obtain the Veteran's treatment records from 
Dr. Georges El-Bahri (as listed in the VA Form 21-4142 dated 
in April 2001 included in the file) for the period of 
September 2000 to the present.  However, rather than request 
the records based on the VA Form 21-4142 already in the file, 
in July 2004 and October 2004, the RO sent the Veteran a 
letter, requesting that she complete, sign and return another 
VA Form 21-4142, Authorization and Consent to Release 
Information, with respect to the records of Dr. El-Bahri.  

The parties agree that there are two problems with the RO's 
July and October 2004 letters.  First of all and most 
importantly, the letters were sent to the wrong address, 
despite the facts that the Veteran's correct address was of 
record and that the RO had sent correspondence to the correct 
address.  See August 2002 VA letter and October 2002 
statement of the case.  Furthermore, the parties agree that 
the RO had a duty to assist the Veteran, pursuant to 
38 U.S.C.A. § 5103A, by informing her that an additional 
release of information form for Dr. El-Bahri was needed 
because the earlier April 2001 form had expired.  However, 
the RO failed to explain in either the July or October 2004 
letters why an additional authorization was necessary.

The Veteran did not respond to the RO's July 2004 or October 
2004 letter and in a May 2005 supplemental statement of the 
case, VA notified the Veteran that the records from Dr. El-
Bahri had not been requested because an additional VA Form 
21-4142 had not been submitted, notwithstanding the fact 
that, as the Board noted in its July 2004 remand, a completed 
VA Form 21-4142 with respect to the records of Dr. El-Bahri 
was already of record.  A remand by the Court or the Board 
imposes upon the Secretary a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet.App. 268 91998).

In its July 2005 decision, the Board noted that VA had 
requested and obtained service treatment records from the 
National Personnel Records Center as well as private and VA 
treatment records, and therefore; determined that there was 
no reasonable possibility that any further assistance would 
have aided the Veteran in substantiating her claim.  The 
Board did not discuss whether its July 2004 remand 
instructions had been substantially complied with, as is 
required under the Court's holding in Stegall, nor did it 
mention the records of Dr. El-Bahri, thus failing to provide 
an adequate statement of reasons or bases for its 
determination in that regard.  In any subsequent decision, 
the Board must set forth adequate reasons or bases for its 
findings and conclusions on all material issues of fact and 
law presented on the record.  See 38 U.S.C. sec. 7104(d)(1); 
Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990).

In a February 2007 Order, the Court directed the Board to 
ensure compliance with it's July 2004 remand directives by 
attempting to procure the records of Dr. El-Bahri, and to 
provide an adequate statement of reasons and bases for its 
July 2005 decision on appeal at that time.

In March 2007, the Board sent the Veteran a letter, advising 
her that she had an opportunity to submit additional evidence 
or argument prior to final review of her appeal.  However, 
the letter failed to mention the need to submit a current VA 
Form 21-4142 in order for the Board to carry out the 
instructions to obtain the records of Dr. El-Bahri.

In the July 2007 decision currently on appeal, the Board 
found that the July 2004 remand instructions had been 
complied with.  Specifically, the Board noted that VA had met 
its duty to assist the Veteran in obtaining records from Dr. 
El-Bahri by sending the Veteran the letters in July 2004 and 
October 2004, requesting that the Veteran submit a new 
authorization and release form so that it could obtain 
treatment records from Dr. El-Bahri since the April 2001 form 
had expired 180 days from the signature date.  The Board 
noted that there was "no question that the Veteran received 
the requisite form," but that she did not "submit a more 
contemporaneous VA Form 21-4142 to obtain records from Dr. 
El-Bahri...."  However, as noted above, both letters were sent 
to the wrong address despite the fact that the RO had the 
Veteran's correct address on file.  See August 2002 VA notice 
letter and October 2002 statement of the case.  Accordingly, 
the parties agree that the Board erred when it found that VA 
had met its duty to assist the Veteran by requesting that she 
provide an updated VA Form 21-4142 to replace the April 2001 
form that had expired years before.

The parties also agree that the Board's statement of reasons 
and bases for denial in its July 2007 decision is inadequate.

Specifically, with regard to the issue of presumption of 
soundness and aggravation, pursuant to 38 U.S.C. §§  1111, 
1153, the parties take issue with the fact that the Board 
found that the evidence clearly and unmistakably demonstrated 
that the Veteran's pre-existing back disability did not 
undergo chronic aggravation of the underlying disease process 
during service, when the Board also specifically acknowledged 
in its decision that "the record contained positive and 
negative evidence surrounding the question of aggravation."  
The parties find it problematic that the Board would note the 
Court's precedent in Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004) that the presumption of aggravation may be 
rebutted only by clear and unmistakable evidence and yet fail 
to acknowledge that there was no such evidence of record.

The parties also agree that the Board failed to consider and 
apply the doctrine of reasonable doubt in its July 
2007decision when it rejected favorable, uncontroverted 
medical evidence in support of the Veteran's claim, including 
a statement submitted by the Veteran within the year 
following her discharge from service, indicating that she was 
having lower back pain as a result of heavy lifting while in 
the Army, and statements in support of the Veteran's claim 
submitted by doctors who had treated the Veteran, and found 
that the preponderance of the evidence was against the 
Veteran's claim.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) (aff'd per curiam), 78 F.3d 604 (Fed. Cir. 1996); 
Gilbert, 1 Vet. App. At 57.  In this regard, the parties also 
note that the Board erred in relying upon a September 2004 VA 
examiner's opinion in support of their conclusion because 
although the examiner opined that it was less likely than not 
that the Veteran's current back disability was caused or 
aggravated by service; he also stated that it was impossible 
to determine whether the Veteran's juvenile kyphosis was 
exacerbated or accelerated by her performance in the service, 
and therefore, the examiner's opinion was nothing more than 
non-evidence.  See Perman V. Brown, 5 Vet. App. 237 (1993).



In addition, the Board received additional medical evidence 
in July 2009.  The Veteran has not waived consideration of 
this evidence by the agency of original jurisdiction (AOJ).  
See private medical opinion received in July 2009.  This 
remand will give the AOJ an opportunity to consider this 
evidence.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should make arrangements to 
obtain the Veteran's treatment records 
from Dr. Georges El-Bahri for the period 
of September 2000 to present.  The RO's 
notice letter to the Veteran should 
include a current VA Form 21-4142 for Dr. 
El-Bahri and an explanation of why the 
Veteran needs to submit the current 
release of information form even though 
she previously submitted a form in April 
2001.

2.  After completion of all indicated 
development to the extent possible, 
readjudicate the claim for service 
connection for a back disability on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




